IN THE SUPREME COURT OF THE STATE OF DELAWARE

 BRUCE S. JOYNER,                        §
                                         §   No. 165, 2020
       Plaintiff Below,                  §
       Appellant,                        §
                                         §
       v.                                §   Court Below–Superior Court
                                         §   of the State of Delaware
 THE NEWS JOURNAL,                       §
                                         §   C.A. No. N20A-01-001
       Defendant Below,                  §
       Appellee.                         §


                          Submitted: November 20, 2020
                          Decided:   December 23, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      After careful consideration of the parties’ briefs and the Superior Court record,

including the Industrial Accident Board’s order dated August 20, 2019, we conclude

that the Superior Court did not err when it denied the appellant’s untimely motion

for reargument. We also affirm the Superior Court’s dismissal of the appellant’s

appeal from the IAB’s order as factually and legally frivolous.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                              Justice